     6:18-cv-02911-TMC         Date Filed 02/21/19       Entry Number 20       Page 1 of 16




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

 Haliron Power, LLC,

                 Plaintiff,                        Civil Action No.: 6-18-cv-02911-TMC

           vs.

 Fluor Daniel Caribbean, Inc., a subsidiary of        ANSWER OF DEFENDANT FLUOR
 Fluor Enterprises, Inc., Zurich American              DANIEL CARIBBEAN, INC. TO
 Insurance Company, Federal Insurance                    AMENDED COMPLAINT
 Company, Travelers Casualty and Surety
 Company, Fidelity and Deposit Company of
 Maryland, and, Liberty Mutual Insurance
 Company,

                 Defendants.



          COMES NOW Defendant Fluor Daniel Caribbean, Inc. (“FDC”) answering the Amended

Complaint states as follows:


                                   FOR A FIRST DEFENSE
                                      (General Denial)

          1.     FDC denies all allegations of the Amended Complaint not specifically admitted

herein.

          2.     Responding to the allegations of Paragraph 1 of the Amended Complaint, FDC

admits, upon information and belief, that Haliron Power, LLC (“Haliron”) is a limited liability

company organized and existing under the laws of the State of Arkansas with its principal place

of business located in the State of Arkansas. FDC further admits that at all times pertinent to this

action, Haliron conducted business in the Territory of Puerto Rico pursuant to a written contract

with FDC. FDC denies the remaining allegations of Paragraph 1 of the Amended Complaint.




ANSWER OF DEFENDANT FLUOR DANIEL CARIBBEAN, INC.TO AMENDED COMPLAINT                         PAGE 1
     6:18-cv-02911-TMC          Date Filed 02/21/19      Entry Number 20        Page 2 of 16




       3.      FDC admits, upon information and belief, the allegations of Paragraph 2 of the

Amended Complaint.

       4.      Responding to the allegations of Paragraph 3 of the Amended Complaint, FDC

admits that it is a corporation organized and existing under the laws of the State of Delaware with

its principal place of business located in Guaynabo, Puerto Rico. FDC further admits that at all

times pertinent to this action, it was transacting business in the Territory of Puerto Rico by virtue

of a contractual relationship with the United States Army Corps of Engineers (“USACE”). FDC

denies the remaining allegations of Paragraph 3 of the Amended Complaint

       5.      Responding to the allegations of Paragraph 4 of the Amended Complaint, FDC

admits, upon information and belief, that Fluor Enterprises, Inc. (“FEI”) is a corporation organized

and existing under the laws of the State of California with its principal place of business located

in the State of Texas. Further responding to the allegations of Paragraph 4 of the Amended

Complaint, FDC admits that FEI is the parent corporation of FDC. FDC denies the remaining

allegations of Paragraph 4 of the Amended Complaint.

       6.      FDC denies the allegations of Paragraph 5 of the Amended Complaint.

       7.      Responding to the allegations of Paragraph 6 of the Amended Complaint, FDC

admits that various Fluor entities perform certain services including engineering, procurement,

fabrication, construction and/or maintenance related services on domestic and/or foreign projects.

FDC denies the remaining allegations of Paragraph 6 of the Amended Complaint and expressly

denies that Fluor entities constitute a global amalgamation of corporate entities/subsidiaries.

       8.      Responding to the allegations of Paragraphs 7, 8, 9, 10 and 11 of the Amended

Complaint, FDC admits that Zurich American Insurance Company, Federal Insurance Company,

Travelers Casualty and Surety Company, Fidelity and Deposit Company of Maryland and Liberty




ANSWER OF DEFENDANT FLUOR DANIEL CARIBBEAN, INC.TO AMENDED COMPLAINT                          PAGE 2
     6:18-cv-02911-TMC         Date Filed 02/21/19      Entry Number 20          Page 3 of 16




Mutual Insurance Company (collectively referred to herein as the “Sureties”), as sureties, issued

one or more payment bonds, with FEI as principal, in connection with the Prime Contract between

FDC and the USACE (the “Bonds”). FDC lacks knowledge or information sufficient to form a

belief as to the truth of the remaining allegations of Paragraphs 7, 8, 9, 10 and 11 of the Amended

Complaint and, therefore, denies the same.

       9.      Responding to the allegations of Paragraphs 12 and 13 of the Amended Complaint,

FDC admits that jurisdiction over the parties and subject matter as well as venue are proper in the

United States District Court, District of South Carolina, Greenville Division.

       10.     FDC admits, upon information and belief, the allegations of Paragraph 14 of the

Amended Complaint.

       11.     Responding to the allegations of Paragraph 15 of the Amended Complaint, FDC

admits that a substantial portion of the Puerto Rico Electric Power Authority (“PREPA”) electric

power grid (the “Power Grid”) was impacted by Hurricanes Irma and Maria (the “Storms”). FDC

lacks knowledge or information sufficient to form a belief as to the remaining allegations of

Paragraph 15 and, therefore, denies the same.

       12.     Responding to the allegations of Paragraph 16 of the Amended Complaint, FDC

admits that as a result of the residual effects and impacts that the Storms had on the Territory of

Puerto Rico, PREPA in connection with the Federal Emergency Management Association

(“FEMA”) began various efforts to assist Puerto Rico and its residents in disaster recovery. FDC

further admits that in connection with those efforts, the USACE contracted with FDC to assist in

restoring electric utilities in Puerto Rico. FDC denies the remaining allegations of Paragraph 16

of the Amended Complaint.




ANSWER OF DEFENDANT FLUOR DANIEL CARIBBEAN, INC.TO AMENDED COMPLAINT                        PAGE 3
     6:18-cv-02911-TMC         Date Filed 02/21/19     Entry Number 20        Page 4 of 16




       13.     Responding to the allegations of Paragraph 17 of the Amended Complaint, FDC

admits that it entered into a contract with the USACE (the “Prime Contract”) in support of work

to restore power to the PREPA power grid (the “Project”). FDC denies the remaining allegations

of Paragraph 17 of the Amended Complaint.

       14.     Responding to the allegations of Paragraph 18 of the Amended Complaint, FDC

admits, upon information and belief, that USACE entered into multiple contracts in support of

efforts to restore power to the PREPA power grid. FDC denies the remaining allegations of

Paragraph 18 of the Amended Complaint.

       15.     Responding to the allegations of Paragraph 19 of the Amended Complaint, FDC

admits that it entered into multiple subcontract agreements with various subcontractors, including

Haliron, in connection with FDC’s performance pursuant to the Prime Contract. FDC denies the

remaining allegations of Paragraph 19 of the Amended Complaint.

       16.     FDC denies the allegations of Paragraph 20 of the Amended Complaint.

       17.     Responding to the allegations of Paragraph 21 of the Amended Complaint, FDC

admits that in connection with FDC’s performance pursuant to the Prime Contract it entered into

a subcontract agreement with Haliron, the terms of which speak for themselves. FDC denies the

remaining allegations of Paragraph 21 of the Amended Complaint.

       18.     Responding to the allegations of Paragraph 22 of the Amended Complaint, FDC

admits that it entered into a subcontract agreement (the “Subcontract”) with Haliron on or about

January 8, 2018, the terms of which speak for themselves, and that portions of the Subcontract are

attached as Exhibit A to the Amended Complaint. FDC denies the remaining allegations of

Paragraph 22 of the Amended Complaint.




ANSWER OF DEFENDANT FLUOR DANIEL CARIBBEAN, INC.TO AMENDED COMPLAINT                       PAGE 4
     6:18-cv-02911-TMC         Date Filed 02/21/19       Entry Number 20        Page 5 of 16




       19.     Responding to the allegations of Paragraph 23 of the Amended Complaint, FDC

craves reference to the Subcontract terms which speak for themselves. FDC denies all allegations

of Paragraph 23 to the extent inconsistent with the terms of the Subcontract.

       20.     Responding to the allegations of Paragraph 24 of the Amended Complaint, FDC

denies that it directed or recommended Haliron to factor its accounts receivable or to use a

factoring company. FDC admits that it allowed Haliron to assign to LSQ Funding Group, L.C.

(“LSQ”) the remittance of payment as of January 15, 2018 per the written requests of Haliron and

LSQ. FDC lacks knowledge or information sufficient to form a belief as to the remaining

allegations of Paragraph 24 of the Amended Complaint and, therefore, denies the same.

       21.     Responding to the allegations of Paragraph 25 of the Amended Complaint, FDC

admits that it allowed Haliron to assign to LSQ the remittance of payment as of January 15, 2018

per the written requests of Haliron and LSQ. FDC denies the remaining allegations of Paragraph

25 of the Amended Complaint.

       22.     Responding to the allegations of Paragraph 26 of the Amended Complaint, FDC

admits, upon information and belief, that Haliron contracted with lower tier subcontractors in

connection with the performance of its work under the Subcontract. FDC lacks knowledge or

information sufficient to form a belief as to the remaining allegations of Paragraph 26 of the

Amended Complaint and, therefore, denies the same.

       23.     Responding to the allegations of Paragraph 27 of the Amended Complaint, FDC

craves reference to the terms of the Subcontract the terms of which speak for themselves. FDC

denies all allegations of Paragraph 27 to the extent inconsistent with the terms of the Subcontract.

FDC further denies that Haliron mobilized its equipment or forces as requested by FDC and in

accordance with the applicable requirements of the Subcontract.




ANSWER OF DEFENDANT FLUOR DANIEL CARIBBEAN, INC.TO AMENDED COMPLAINT                         PAGE 5
     6:18-cv-02911-TMC         Date Filed 02/21/19       Entry Number 20       Page 6 of 16




       24.     Responding to the allegations of Paragraph 28 of the Amended Complaint, FDC

craves reference to the terms of the Subcontract the terms of which speak for themselves. FDC

denies all allegations of Paragraph 28 to the extent inconsistent with the terms of the Subcontract.

FDC further denies that Haliron mobilized its equipment or forces as requested by FDC and in

accordance with the applicable requirements of the Subcontract.

       25.     FDC denies the allegations of Paragraph 29 of the Amended Complaint.

       26.     FDC lacks knowledge or information sufficient to form a belief as to the truth of

the allegations of Paragraph 30 of the Amended Complaint and, therefore, denies the same.

       27.     FDC lacks knowledge or information sufficient to form a belief as to the truth of

the allegations of Paragraph 31 of the Amended Complaint and, therefore, denies the same.

       28.     FDC denies the allegations of Paragraphs 32 and 33 of the Amended Complaint.

       29.     FDC denies the allegations of Paragraph 34 of the Amended Complaint.

       30.     FDC denies the allegations of Paragraph 35 of the Amended Complaint.

       31.     Responding to the allegations of Paragraph 36 of the Amended Complaint, FDC

admits that Haliron performed certain work contemplated in the Subcontract. FDC denies the

remaining allegations of Paragraph 36 of the Amended Complaint.

       32.     FDC admits the allegations of Paragraph 37 of the Amended Complaint.

       33.     Responding to the allegations of Paragraph 38 of the Amended Complaint, FDC

admits that work orders were provided to subcontractors to assist in the tracking and monitoring

of costs to be submitted for reimbursement, including costs submitted by Haliron for

reimbursement.    FDC denies the remaining allegations of Paragraph 38 of the Amended

Complaint.




ANSWER OF DEFENDANT FLUOR DANIEL CARIBBEAN, INC.TO AMENDED COMPLAINT                         PAGE 6
     6:18-cv-02911-TMC        Date Filed 02/21/19      Entry Number 20       Page 7 of 16




       34.    FDC denies the allegations of Paragraphs 39, 40, 41, 42, 43, 44 and 45 of the

Amended Complaint.

       35.    Responding to the allegations of Paragraph 46 of the Amended Complaint, FDC

admits that Haliron provided certain labor and certain equipment pursuant to its Subcontract. FDC

denies the remaining allegations of Paragraph 46 of the Amended Complaint.

       36.    Responding to the allegations of Paragraph 47 of the Amended Complaint, FDC

admits that invoices and associated documents have been received from Haliron relating to the

Project but denies that such invoices and documents have complied with the requirements of the

Subcontract. FDC denies the remaining allegations of Paragraph 47 of the Amended Complaint.

       37.    Responding to the allegations of Paragraph 48 of the Amended Complaint, FDC

admits that invoices and associated documents received from Haliron have not complied with the

requirements of the Subcontract such that FDC has, with proper cause and justification and in

accordance with the requirements of the Subcontract, refused to make payment for such invoices.

FDC denies the remaining allegations of Paragraph 48 of the Amended Complaint.

       38.    In response to the allegations of Paragraphs 49 and 50 of the Amended Complaint,

FDC admits that Haliron has repeatedly requested assistance from FDC in connection with

Haliron’s failures to provide invoices and associated documents which comply with the

requirements of the Subcontract, and FDC has repeatedly attempted in good faith to educate and

assist Haliron to provide invoices and supporting documentation which complies with the

requirements of the Subcontract. FDC denies the remaining allegations of Paragraphs 49 and 50

of the Amended Complaint.

       39.    Responding to the allegations of Paragraph 51 of the Amended Complaint, FDC

admits that it has received certain demands for payment from Haliron, which are attached as




ANSWER OF DEFENDANT FLUOR DANIEL CARIBBEAN, INC.TO AMENDED COMPLAINT                      PAGE 7
     6:18-cv-02911-TMC        Date Filed 02/21/19      Entry Number 20       Page 8 of 16




Exhibit B to the Amended Complaint, and that certain of the demands for payment were withdrawn

by Haliron. FDC expressly denies that it has failed to respond to any demand for payment, which

was not withdrawn by Haliron, in a timely manner. FDC denies the remaining allegations of

Paragraph 51 of the Amended Complaint.

       40.    Responding to the allegations of Paragraph 52 of the Amended Complaint, FDC

admits that it issued a payment in the amount of $3,560,302.79 in good faith and that Haliron

withdrew a prior demand for payment. FDC lacks knowledge or information sufficient to form a

belief as to the remaining allegations of Paragraph 52 of the Amended Complaint and, therefore,

denies the same.

       41.    Responding to the allegations of Paragraph 53 of the Amended Complaint, FDC

admits that it received the August 20, 2018 letter included in Exhibit B of the Amended Complaint

and that it timely responded to the same. FDC denies the remaining allegations of Paragraph 53

of the Amended Complaint.

       42.    Responding to the allegations of Paragraph 54 of the Amended Complaint, FDC

admits that it issued a payment in the amount of $4,422,858.15 in good faith. FDC denies the

remaining allegations of Paragraph 54 of the Amended Complaint.

       43.    Responding to the allegations of Paragraphs 55, 56, 57 and 58 of the Amended

Complaint, FDC admits that it has, with proper cause and justification, been unable to submit

certain amounts invoiced by Haliron to the USACE for reimbursement due to inadequacies,

deficiencies and lack of required supporting documentation from Haliron. FDC denies the

remaining allegations of Paragraphs 55, 56, 57 and 58 of the Amended Complaint.

       44.    FDC denies the allegations of Paragraph 59 of the Amended Complaint.

       45.    FDC denies the allegations of Paragraph 60 of the Amended Complaint.




ANSWER OF DEFENDANT FLUOR DANIEL CARIBBEAN, INC.TO AMENDED COMPLAINT                      PAGE 8
     6:18-cv-02911-TMC         Date Filed 02/21/19       Entry Number 20     Page 9 of 16




       46.     FDC denies the allegations of Paragraph 61 of the Amended Complaint.

       47.     Responding to the allegations of Paragraph 62 of the Amended Complaint, FDC

incorporates its admissions, denials and responses set forth herein.

       48.     Responding to the allegations of Paragraph 63 of the Amended Complaint, FDC

admits that FDC and Haliron entered into the Subcontract wherein Haliron agreed to supply

“available and competent labor, supervision, tools, equipment, consumable materials, services and

each and every item of expense necessary to perform electric distribution and transmission

construction services as directed on the PREPA power grid” and that Exhibit A to the Amended

Complaint includes portions of the Subcontract.        FDC denies the remaining allegations of

Paragraph 63 of the Amended Complaint.

       49.     Responding to the allegations of Paragraph 64 of the Amended Complaint, FDC

admits that Haliron has performed certain work pursuant to the Subcontract. FDC denies the

remaining allegations of Paragraph 64 of the Amended Complaint.

       50.     Responding to the allegations of Paragraph 65 of the Amended Complaint, FDC

admits that Haliron has invoiced FDC for certain amounts but has failed to do so in compliance

with the requirements of the Subcontract, precluding FDC from submitting such invoices to

USACE for reimbursement. FDC denies the remaining allegations of Paragraph 65 of the

Amended Complaint.

       51.     Responding to the allegations of Paragraph 66 of the Amended Complaint, FDC

admits that Haliron performed certain work as contemplated in the Subcontract. FDC denies the

remaining allegations of Paragraph 66 of the Amended Complaint.

       52.     FDC denies the allegations of Paragraph 67 of the Amended Complaint.

       53.     FDC denies the allegations of Paragraph 68 of the Amended Complaint.




ANSWER OF DEFENDANT FLUOR DANIEL CARIBBEAN, INC.TO AMENDED COMPLAINT                       PAGE 9
    6:18-cv-02911-TMC          Date Filed 02/21/19      Entry Number 20       Page 10 of 16




       54.     FDC denies the allegations of Paragraph 69 of the Amended Complaint.

       55.     FDC denies the allegations of Paragraph 70 of the Amended Complaint.

       56.     Responding to the allegations of Paragraph 71 of the Amended Complaint, FDC

incorporates its admissions, denials and responses set forth herein.

       57.     Responding to the allegations of Paragraph 72 of the Amended Complaint, FDC

admits that Haliron performed certain work pursuant to the Subcontract.          FDC denies the

remaining allegations of Paragraph 72 of the Amended Complaint.

       58.     FDC denies the allegations of Paragraph 73 of the Amended Complaint.

       59.     Responding to the allegations of Paragraph 74 of the Amended Complaint, FDC

admits that pursuant to the Subcontract a condition precedent to FDC’s obligation to make

payment to Haliron is its proper submission of invoices and associated documents in full

compliance with requirements of the Subcontract and that, to date, Haliron has failed to comply

with the requirements of the Subcontract relating to certain amounts invoiced to FDC. FDC denies

the remaining allegations of Paragraph 74 of the Amended Complaint.

       60.     FDC denies the allegations of Paragraph 75 of the Amended Complaint.

       61.     FDC denies the allegations of Paragraph 76 of the Amended Complaint.

       62.     FDC denies the allegations of Paragraph 77 of the Amended Complaint.

       63.     FDC denies the allegations of Paragraph 78 of the Amended Complaint.

       64.     Responding to the allegations of Paragraph 79 of the Amended Complaint, FDC

incorporates its admissions, denials and responses set forth herein.

       65.     FDC lacks knowledge or information sufficient to form a belief as to the allegations

of Paragraph 80 of the Amended Complaint and, therefore, denies the same.




ANSWER OF DEFENDANT FLUOR DANIEL CARIBBEAN, INC.TO AMENDED COMPLAINT                       PAGE 10
    6:18-cv-02911-TMC         Date Filed 02/21/19      Entry Number 20       Page 11 of 16




       66.     Responding to the allegations of Paragraph 81 of the Amended Complaint, FDC

admits that it entered into the Prime Contract with USACE. FDC denies the remaining allegations

of Paragraph 81 of the Amended Complaint.

       67.     Responding to the allegations of Paragraph 82 of the Amended Complaint, FDC

admits the Project relates to the efforts of PREPA in connection with FEMA to assist Puerto Rico

and its residents in disaster recovery in connection with the Storms. FDC denies the remaining

allegations of Paragraph 82 of the Amended Complaint.

       68.     Responding to the allegations of Paragraph 83 of the Amended Complaint, FDC

admits that the Sureties provided the Bonds in connection with the Prime Contract, a copy of the

Bonds is attached as Exhibit C to the Amended Complaint, and the terms of the Bonds speak for

themselves. FDC denies the remaining allegations of Paragraph 83 of the Amended Complaint.

       69.     Responding to the allegations of Paragraph 84 of the Amended Complaint, FDC

craves reference to the terms of the Bonds and denies all allegations of Paragraph 84 inconsistent

therewith.

       70.     Responding to the allegations of Paragraphs 85 and 86 of the Amended Complaint,

FDC admits that it timely provided a copy of the Bonds to Haliron after Haliron’s request for the

same. FDC denies the remaining allegations of Paragraphs 85 and 86 of the Amended Complaint.

       71.     Responding to the allegations of Paragraph 87 of the Amended Complaint, FDC

admits that it entered into the Subcontract with Haliron and that, upon information and belief,

Haliron entered into subcontract agreements with its subcontractors. FDC denies the remaining

allegations of Paragraph 87 of the Amended Complaint.




ANSWER OF DEFENDANT FLUOR DANIEL CARIBBEAN, INC.TO AMENDED COMPLAINT                      PAGE 11
    6:18-cv-02911-TMC         Date Filed 02/21/19      Entry Number 20       Page 12 of 16




       72.     Responding to the allegations of Paragraph 88 of the Amended Complaint, FDC

admits that Haliron has provided certain labor and equipment pursuant to the Subcontract. FDC

denies the remaining allegations of Paragraph 88 of the Amended Complaint.

       73.     FDC denies the allegations of Paragraph 89 of the Amended Complaint.

       74.     Responding to the allegations of Paragraph 90 of the Amended Complaint, FDC

admits that Haliron withdrew its June 22, 2018 demand letter and that it received Haliron’s August

20, 2018 demand, to which FDC responded. FDC denies the remaining allegations of Paragraph

90 of the Amended Complaint.

       75.     FDC lacks knowledge or information sufficient to form a belief as to the truth of

the allegations of Paragraph 91 of the Amended Complaint and, therefore, denies the same.

       76.     FDC admits the allegations of Paragraph 92 of the Amended Complaint.

       77.     Responding to the allegations of Paragraph 93 of the Amended Complaint, FDC

admits that less than one year has lapsed since receipt of Haliron’s August 20, 2018 letter and

further admits that certain amounts have been invoiced by Haliron which, with proper cause and

justification and in compliance with the terms of the Subcontract, FDC has not made payment.

FDC denies the remaining allegations of Paragraph 93 of the Amended Complaint.

       78.     Responding to the allegations of Paragraph 94 of the Amended Complaint, FDC

admits that Haliron has ceased performance of work under the Subcontract. FDC denies the

remaining allegations of Paragraph 94 of the Amended Complaint.

       79.     Responding to the allegations of Paragraph 95 of the Amended Complaint, FDC

admits that Haliron has invoiced certain amounts pursuant to the Subcontract which, to date, FDC

has, with proper cause and justification and in compliance with the requirements of the




ANSWER OF DEFENDANT FLUOR DANIEL CARIBBEAN, INC.TO AMENDED COMPLAINT                      PAGE 12
    6:18-cv-02911-TMC           Date Filed 02/21/19       Entry Number 20        Page 13 of 16




Subcontract, been unable to submit to the USACE for reimbursement. FDC denies the remaining

allegations of Paragraph 95 of the Amended Complaint.

       80.     FDC denies the allegations of Paragraph 96 of the Amended Complaint.

       81.     FDC denies the allegations of Paragraph 97 of the Amended Complaint.

       82.     Responding to the allegations of Paragraph 98 of the Amended Complaint, FDC

incorporates its admissions, denials and responses set forth herein.

       83.     Responding to the allegations of Paragraph 99 of the Amended Complaint, FDC

admits that it received letters dated June 22, 2018 and August 20, 2018 from Haliron. FDC further

admits that the June 22, 2018 letter was withdrawn by Haliron. FDC denies the remaining

allegations of Paragraph 99 of the Amended Complaint.

       84.     Responding to the allegations of Paragraph 100 of the Amended Complaint, FDC

craves reference to Haliron’s June 22, 2018 and August 20, 2018 letters and denies all allegations

inconsistent therewith. In further response to Paragraph 100, FDC avers that it has, at all times,

conducted a diligent, fair and reasonable investigation of all amounts invoiced by Haliron and/or

claimed to be due. FDC denies the remaining allegations of Paragraph 100 of the Amended

Complaint.

       85.     Responding to the allegations of Paragraph 101 of the Amended Complaint, FDC

admits that on or about June 22, 2018, in good faith, FDC released a partial payment to Haliron

and that Haliron rescinded its June 22, 2018 letter. FDC lacks knowledge or information sufficient

to form a belief as to the remaining allegations of Paragraph 101 of the Amended Complaint and,

therefore, denies the same.

       86.     Responding to the allegations of Paragraph 102 of the Amended Complaint, FDC

admits that Haliron continues to fail and refuse to correct deficiencies in its invoices and associated




ANSWER OF DEFENDANT FLUOR DANIEL CARIBBEAN, INC.TO AMENDED COMPLAINT                           PAGE 13
    6:18-cv-02911-TMC         Date Filed 02/21/19      Entry Number 20        Page 14 of 16




backup documentation, despite FDC’s good faith efforts to assist Haliron in identifying and/or

correcting said deficiencies. FDC further admits receipt of Haliron’s August 20, 2018 letter, to

which FDC has responded. FDC denies the remaining allegations of Paragraph 102 of the

Amended Complaint.

       87.     Responding to the allegations of Paragraph 103 of the Amended Complaint, FDC

admits that, on or about January 10, 2019, in good faith, FDC released a partial payment to Haliron

in the amount of $4,422,858.15. FDC denies the remaining allegations of Paragraph 103 of the

Amended Complaint.

       88.     Responding to the allegations of Paragraph 104 of the Amended Complaint, FDC

admits that it has, with proper cause and justification and in accordance with the requirements of

the Subcontract, refused to make payment of certain amounts invoiced by Haliron. FDC denies

the remaining allegations of Paragraph 104 of the Amended Complaint.

       89.     FDC denies the allegations of Paragraph 105 of the Amended Complaint.

                                 FOR A SECOND DEFENSE
                                  (Failure to State a Claim)

       90.     FDC incorporates its admissions, denials and responses set forth herein.

       91.     The Amended Complaint fails to state facts sufficient to constitute a claim against

FDC.

                                  FOR A THIRD DEFENSE
                                     (Unclean Hands)

       92.     FDC incorporates its admissions, denials and responses set forth herein.

       93.     With respect to Haliron’s claims and causes of action for quantum meruit and unjust

enrichment, Haliron’s claims are barred under the doctrines of unclean hands, laches, waiver




ANSWER OF DEFENDANT FLUOR DANIEL CARIBBEAN, INC.TO AMENDED COMPLAINT                       PAGE 14
     6:18-cv-02911-TMC           Date Filed 02/21/19          Entry Number 20      Page 15 of 16




and/or estoppel. In addition, such claims are barred since Haliron and FDC entered into the

Subcontract, which governs the right, duties and obligations of the parties.

                                       FOR A FOURTH DEFENSE
                                         (Waiver and/or Release)

        94.      FDC incorporates its admissions, denials and responses set forth herein.

        95.      Plaintiff’s claims, in whole or in part, have been waived and/or released by Haliron.

                                     FOR A FIFTH DEFENSE
                              (Failure To Satisfy Conditions Precedent)

        96.      FDC incorporates its admissions, denials and responses set forth herein.

        97.      Plaintiff’s claims are barred, in whole or in part, by its failure to comply with

conditions precedent to FDC’s obligation to make payment as set forth in the Subcontract

including, but not limited to, Contract Part II, Sections 1.1, 1.2, 1.3, 1.4, 5.2, 5.4, 5.5, 6.1.1, 6.1.2,

7.5, 7.6, 7.7, 7.8; Part III, Sections 18.0, 40.0 and 43.0.

        FDC reserves its right to amend its Answer to assert additional defenses as may be

determined to apply to the Plaintiff’s claims.

       WHEREFORE, having fully answered the Amended Complaint herein, FDC prays as
follows:

        1. That all claims asserted against FDC be dismissed, with prejudice;

        2. In the alternative, that FDC be awarded judgment in its favor on all claims asserted

              against it by Haliron;

        3. That FDC be awarded its costs and expenses incurred in the defense of this action; and

        4. For such other and further relief as this court deems just and proper.




ANSWER OF DEFENDANT FLUOR DANIEL CARIBBEAN, INC.TO AMENDED COMPLAINT                              PAGE 15
    6:18-cv-02911-TMC        Date Filed 02/21/19     Entry Number 20      Page 16 of 16




                                                   s/ N. Ward Lambert
                                                   N. Ward Lambert, Fed. ID No. 5246
                                                   Calvin T. Vick, Jr., Fed. ID No. 9502
                                                   Wesley B. Lambert, Fed. ID No. 11990
                                                   HARPER, LAMBERT & BROWN, P.A.
                                                   201 W. McBee Ave., Suite 450 (29601)
                                                   P.O. Box 908
                                                   Greenville, SC 29602
                                                   PH: (864) 235-5535
                                                   FX: (864) 235-6866
                                                   wlambert@hlblegal.com
                                                   tvick@hlblegal.com
                                                   weslambert@hlblegal.com

                                                   Attorneys for Defendant, Fluor Daniel
                                                   Caribbean, Inc.


February 21, 2019
Greenville, South Carolina




ANSWER OF DEFENDANT FLUOR DANIEL CARIBBEAN, INC.TO AMENDED COMPLAINT                   PAGE 16
